August 3, 2015Securities and Exchange CommissionOffice of Filings and Information Servicestreet, NEWashington, DC 20549RE:Dreyfus Premier Short-Intermediate Municipal Bond Fund (the "Fund")1933 Act File No.: 33-117521940 Act File No.: 811-5021CIK No.: 0000810305Ladies and Gentlemen:Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the form of the Prospectuses and Statement of Additional Information for the above-referenced Fund that would have been filed under paragraph (b) or (c) of this section does not differ from that contained in the most recent amendment, Post-Effective Amendment No. 47 to the Registration Statement, electronically filed with the Securities and Exchange Commission on July 28, 2015.Please address any comments or questions to my attention at 212-922-6906.Sincerely,/s/ Elyse CardonaElyse CardonaParalegal
